                   IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

In re:                                     )
                                           )
VER TECHNOLOGIES HOLDCO LLC,               )
               et al.                      ) Case No. 18-10834 (KG)
                                           )
                          Debtors.         ) Chapter 11
                                           ) Re: Docket 918

    DAVID IMLAU’S RESPONSE TO DEBTORS’ SECOND OMNIBUS (SUBSTANTIVE)
     OBJECTION PURSUANT TO SECTION 502(B) OF THE BANKRUPTCY CODE,
         BANKRUPTCY RULES 3003 AND 3007, AND LOCAL RULE 3007–1

        1.    On    4    January   2019,   the   Debtors   objected   (the

“​Objection”​) to the claim # 480 asserted by claimant David Imlau

(the “​Claimant​”) in the amount of $22,981.25 (the “​Claim​”).1

        2. In the Objection, the Debtors seek to disallow the Claim

and/or reduce it to zero pursuant to Bankruptcy Code section

502, Bankruptcy Rules 3003 and 3007, and Local Rule 3007–1.

        3.   For   the   reasons set forth in detail below, Claimant

requests that the Court overrule the objection to this Claim and

to allow the Claim in the amount set forth therein.




1
   The name, address and telephone number of the ultimate
decision-maker is David Imlau; 4344 Bootjack Trail; Howell, MI
48843 (323)-580-2095.
                          Factual Background

    4.   The Claimant is a video engineer who provided services

to VER Technologies HoldCo LLC during the Super Bowls XLIX and

50 per the invoices attached to the Claim.

    5.   Specifically, the Claimant worked as a LED technician

on the stage display that were provided by VER, during the Super

Bowl Halftime Shows and the preceding rehearsals.            Exhibit A

provides photos from his involvement at these events.

    6.   The Claimant sent the first invoice for $12,080.00 on

net-14 terms regarding his work on Super Bowl XLIX on 9 February

2015.

    7.   The Claimant sent the second invoice for $10,901.25 on

net-14 terms regarding his work on Super Bowl 50 on 29 February

2016.

    8.   The   Debtors    never   responded   to   either invoice, and

have never satisfied their indebtedness to the Claimant.          This

indebtedness formed the basis of the Claim.

                         Response to Objection

    9.   The Debtors assert that they have no liability for the

Claim, and solely cite the Debtors’ lack of internal documentary

evidence in support.
       10.     This is an insufficient basis for objecting to the

Claim;       there    is    no     requirement      that    the   Debtors’    internal

accounting reflect a claim for it to be allowed or allowable.

And the statute and rules cited by the Debtors do not change

this fact.

       11.     There is no basis under U.S. Bankruptcy Code section

502(b)    for      the     disallowance      of    this    Claim.     Per    this    Code

provision,           the    bases      are        unenforceability;         immaturity;

objections related to certain tax assessments, professional or

insider services, claims excepted from discharge; or objections

related to a rental claim or employment; and tardiness. No such

allegations are present here.

       12.     By the same token, Rules 3003 and 3007 also do not

provide      for     the    disallowance      of     claims      simply    because    the

Debtors cannot find an internal record of their liability.

       13.     Indeed,      Rule    3007-1 actually undercuts the argument

insofar as it permits such a a books and records objection only

when     the       claim     “does    not     include       or    attach     sufficient

information or documentation to constitute ​prima ​facie evidence

of the validity and amount of the claim, as contemplated by Fed.

R. Bankr. P. 3001(f).”              There is no allegation that the Claim is

insufficient based on the criteria set forth in Rule 3001.
     14.      The Debtors have offered no reason not to accept the

Claim, and pursuant to Rule 3001(f), the claim constitutes ​prima

facie​ evidence of the validity and amount of the claim.

                                  Conclusion

     15.      This Claim is ​prima ​facie valid.         It is to be accepted

as correct until proved invalid pursuant to Rule 3001.                 No such

proof   has    been   provided.        Therefore,    the    instant   objection

should be overruled.

     WHEREFORE,       for   all   of   the   foregoing     reasons,   Claimant,

David Imlau respectfully requests that the Court overrule the

Objection to Claimant’s Proof of Claim and allow such claims in

full in the amounts provided in Claimant’s Proof of Claim, and

grant such other relief as the Court deems just and equitable.

January 19, 2019

                                       BILLION LAW

                                       /s/ Mark M. Billion

                                       Mark M. Billion (DE Bar No. 5263)
                                       922 New Road
                                       Wilmington, DE 19805
                                       Tel: 302.428.9400
                                       Fax: 302.450.4040
                                            ​markbillion@billionlaw.com
